

113 S1763 IS: Child Support Enforcement Effectiveness Act of 2013
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1763IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Rockefeller introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo increase the effectiveness of child support enforcement and for other purposes.1.Short titleThis Act may be cited as the
		  Child Support Enforcement Effectiveness Act of 2013.2.Commission on
		Child Support(a)EstablishmentThere
		is hereby established a Commission to be known as the Commission on Child
		Support (referred to in this section as the Commission).(b)Membership(1)AppointmentThe
		Commission shall be composed of 15 members, to be appointed not later than
		30 days after the date of enactment of
		this Act, as follows:(A)The majority and
		minority leaders of the Senate, in consultation with the chairman and ranking
		member of the Committee on Finance of the Senate, shall jointly appoint 4
		members.(B)The Speaker and
		the minority leader of the House, in consultation with the chairman and ranking
		member of the Committee on Ways and Means of the House of Representatives,
		shall jointly appoint 4 members.(C)The Secretary of
		Health and Human Services shall appoint 7 members.(2)QualificationsThe
		membership of the Commission shall consist of individuals who are knowledgeable
		on issues regarding child support and related activities and shall include, among others, individuals representing the interests of parents, including noncustodial parents.(3)Period of
		appointment; quorumThe provisions under paragraphs (2) and (3)
		of section 126 of the Family Support Act of 1988 (42 U.S.C. 666 note) providing
		for appointment of members and quorum for transaction of business shall apply
		to the Commission to the same extent and in the same manner as those provisions
		applied to the Commission on Interstate Child Support.(4)Meetings(A)Initial
		meetingFollowing appointment of all of the members of the
		Commission, the first meeting of the Commission shall be held on the first date
		for which all members are available (as is determined by the Secretary of
		Health and Human Services).(B)ChairmanDuring
		the first meeting of the Commission, the Commission shall elect a chairman from
		among its members.(C)Other
		meetingsFollowing the first meeting of the Commission, any
		subsequent meetings shall be at the call of the chairman or by a majority vote
		of the membership.(D)Open to the
		publicAll meetings of the Commission shall be open to the public
		and any interested persons shall be permitted to appear at open meetings and
		present oral or written statements on the subject matter of the meeting,
		subject to such requirements and limitations as are determined appropriate by
		the chairman. All meetings of the Commission shall be preceded by timely public
		notice in the Federal Register of the time, place, and subject of the
		meeting.(5)CompensationMembers
		of the Commission are not entitled to receive compensation for service on the
		Commission. Members may be reimbursed for travel expenses, including per diem
		in lieu of subsistence, as authorized by section 5703 of title 5, United States
		Code.(c)Duties(1)Review of child
		support enforcement programsThe Commission shall
		conduct an evaluation of the effectiveness of existing child support
		enforcement programs and collection practices employed by State agencies
		administering programs under part D of title IV of the Social Security Act (42
		U.S.C. 651 et seq.), including a review of any unintended consequences or
		performance issues associated with such programs and practices.(2)National
		ConferencesDuring fiscal years
		2014 and 2015, the Commission shall hold 1 or more national
		conferences on child support reform for purposes of preparing the report
		described in paragraph (3).(3)Report to
		CongressNot later than October 1, 2015, the Commission shall
		prepare and submit a report to Congress that contains recommendations for such
		legislative and administrative actions as the Commission
		determines appropriate for improvement in child support enforcement, including
		the following:(A)Methods to
		enhance the effectiveness of child support enforcement programs and collection
		practices, as determined pursuant to the Commission's review of such programs
		and practices under paragraph (1).(B)Implementation of
		distribution policies that ensure children are the beneficiaries of child
		support paid by noncustodial parents.(C)Fostering
		engagement by noncustodial parents in their children's lives by consideration of parental
		time and visitation with children in determining child support, and the role
		for alternative dispute resolution in making such determination.(D)Development of
		best practices for purposes of connecting custodial parents to services and
		support programs, including services for parents who are victims of domestic
		violence.(E)Development of
		best practices for purposes of employment support, job training, and job
		placement for custodial and noncustodial parents.(F)Establishment of
		services, supports, and child support payment tracking for noncustodial
		parents, including options for prevention and intervention on uncollectible
		arrearages such as retroactive obligations and Medicaid birthing costs.(G)Development of options for States to collect child support payments from individuals who owe arrearages in excess of $2,500.(d)PowersThe
		provisions under section 126(e) of the Family Support Act of 1988 providing for
		use of mails, donations, procurement and contracting authority, and
		establishment of rules shall apply to the Commission to the same extent and in
		the same manner as those provisions applied to the Commission on Interstate
		Child Support.(e)TerminationThe
		Commission shall terminate 60 days after
		submission of the report described in subsection (c)(3).(f)Funding(1)Authorization of appropriationsFor purposes of carrying out this section,
		there is authorized to be appropriated $2,000,000 for the
		period of fiscal years 2014 through 2015.(2)Unobligated amountsAny amounts made available under this section that are unobligated on the date of the termination of the Commission under subsection (e) shall be returned to the Treasury of the United States.3.Reinstatement
		of Federal matching of State spending of child support incentive
		paymentsEffective
		as if enacted on October 1, 2013, section 455(a)(1) of the
		Social Security Act (42 U.S.C. 655(a)(1)) is amended by striking from
		amounts paid to the State under section 458 or.